Exhibit 10.89

AMENDMENT TO EMPLOYMENT AGREEMENT

This document is to amend the Employment Agreement (the “Agreement”), entered
into as of May 20, 2012, by and among HealthCare Partners Holdings, LLC
(“Employer”), DaVita Inc. (“Parent”) and Robert J. Margolis, M.D. (“Employee”).
Specifically, effective December 31, 2012, the parties agree to amend the
Agreement as follows:

1. Section 3.3 is hereby amended to read as follows:

“3.3 Other Termination. After the Term (if Employee’s employment continues after
the Term), Employer may terminate the employment of Employee for any reason or
for no reason at any time upon at least ninety (90) days’ advance written
notice. If Employer terminates the employment of Employee for reasons other than
for death, Material Cause, or Disability, and contingent upon Employee’s
execution of the Employer’s standard Severance and General Release Agreement
within twenty-eight days of the termination of Employee’s employment, Employee
shall be entitled to an amount equal to two times Employee’s base salary in
effect at the time that notice of termination is given to Employee, plus an
amount equal to the Bonus paid in the year prior to the termination of
Employee’s employment, pro-rated for the number of months served in the year
Employee’s employment is terminated, to be paid in equal installments over 24
months, subject to Employer’s payroll practices and procedures (the “Termination
Pay”).

With respect to any payments due under this Section 3.3 which are subject to the
Employee’s execution and delivery of the Employer’s standard Severance and
General Release Agreement, in any case where the date employment terminates and
the Release Expiration Date fall in two separate taxable years, any payments
required to be made to the Employee which are conditioned on the timely
execution of the Employer’s standard Severance and General Release Agreement and
are treated as nonqualified deferred compensation for purposes of Section 409A
of the Internal Revenue Code shall be made in the later taxable year. For
purposes of this Section 3.3, “Release Expiration Date” shall mean the last day
of the 28-day period following the Employee’s employment termination date,
during which the Employee may timely deliver an executed Severance and General
Release Agreement to receive payments and benefits under this Agreement. For
purposes of this provision, an Employee’s employment has been terminated when
Employee is no longer providing services for Employer after a specific date or
the level of bona fide services that Employee would perform (as an employee or
independent contractor) after a specific date would permanently decrease to no
more than 20% of the average level of bona fide services performed over the
immediately preceding thirty-six month period (or the full period of service if
Employee was employed for less than thirty-six months).”



--------------------------------------------------------------------------------

In all other respects, the Agreement remains unchanged and in full force and
effect.

 

DAVITA HEALTHCARE PARTNERS INC. By  

/s/ Laura Mildenberger

  Laura Mildenberger   Chief People Officer EMPLOYEE By  

/s/ Robert J. Margolis

  Robert J. Margolis, M.D. Approved as to Form

/s/ Caitlin Moughon

Caitlin Moughon Assistant General Counsel